      Case 2:19-cv-00308 Document 15 Filed on 05/11/20 in TXSD Page 1 of 2
                                                                             United States District Court
                                                                               Southern District of Texas

                                                                                  ENTERED
                                                                                  May 11, 2020
                        UNITED STATES DISTRICT COURT
                                                                               David J. Bradley, Clerk
                         SOUTHERN DISTRICT OF TEXAS
                           CORPUS CHRISTI DIVISION

ANDREW MCCLENDON,                           §
                                            §
        Petitioner,                         §
                                            §
v.                                          §         CIVIL ACTION NO. 2:19-CV-308
                                            §
LORIE DAVIS,                                §
                                            §
        Respondent.                         §


       ORDER ADOPTING MEMORANDUM AND RECOMMENDATION

       Before the Court is Magistrate Judge Julie K. Hampton’s Memorandum and

Recommendation (M&R), entered on April 7, 2020. (D.E. 14). The M&R recommends that

the Court grant Respondent’s motion for summary judgment (D.E. 12) and deny

McClendon’s § 2254 petition. It is further recommended that a Certificate of Appealability

be denied.

       The parties were provided proper notice of, and the opportunity to object to, the

Magistrate Judge’s M&R. See 28 U.S.C. § 636(b)(1); FED. R. CIV. P. 72(b); General Order

No. 2002-13. No objection has been filed. When no timely objection has been filed, the

district court need only determine whether the magistrate judge’s memorandum and

recommendation is clearly erroneous or contrary to law. United States v. Wilson, 864 F.2d

1219, 1221 (5th Cir. 1989) (per curiam); Powell v. Litton Loan Servicing, LP, No. CIV. A.

H-14-2700, 2015 WL 3823141, at *1 (S.D. Tex. June 18, 2015).

       Having carefully reviewed the proposed findings and conclusions of the Magistrate

1/2
      Case 2:19-cv-00308 Document 15 Filed on 05/11/20 in TXSD Page 2 of 2



Judge, the filings of the parties, the record, and the applicable law, and finding that the

M&R is not clearly erroneous or contrary to law, the Court ADOPTS the M&R in its

entirety. (D.E. 14). Accordingly, Respondent’s motion for summary judgment (D.E. 12) is

GRANTED, and McClendon’s § 2254 petition is DISMISSED. A Certificate of

Appealability is also hereby DENIED.

              SIGNED and ORDERED this 11th day of May 2020.



                                                 DAVID S. MORALES
                                                 UNITED STATES DISTRICT JUDGE




2/2
